The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to application 15/984,434 filed on 5/21/2018.

Status of Claims
Claims 1-18 are currently pending and have been rejected as follows.

	
Priority
The Examiner has noted the Application is claiming priority from application TW106120100 filed on 6/16/2017.

Information Disclosure Statement
The information disclosure statements (IDS) have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.






Requirement for Information under 37 CFR 1.105
The following is a quotation of 37 C.F.R. 1.105: (a)(1) In the course of examining or treating a matter in a pending or abandoned application filed under 35 U.S.C. 111 or 371 (including a reissue application), in a patent, or in a reexamination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example: . . . 


    PNG
    media_image1.png
    138
    389
    media_image1.png
    Greyscale

Applicant of this application is required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application:
Applicant has included in his recitation of claims 9 and 18 formulas defining relevance for a word in a search query. Examiner requests that Applicant provide all known information as to the source of this formula—for example, whether it was taken from a textbook, printed publication, or other form of prior art, or whether it was derived solely by the applicant and is thus considered his own work.  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment. The applicant is also reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. The fee and certification 

	













Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:

Step 1: The claims fall within a statutory category, namely a method, a system, and a non-transitory computer readable medium.
[Step 1 = Yes, the claim falls within a statutory category]

Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A passenger demand prediction system, configured to predict a passenger demand of a geographical area at a specific time period, the passenger demand prediction system comprising: 
a cloud device, comprising: a processing unit; a storage unit, configured to store a program code, wherein the program code is configured to instruct the processing unit to execute the following steps: obtaining a plurality of measurements corresponding to a plurality of affecting factors, wherein the plurality of affecting factors are factors affecting the passenger demand of the geographical area at the specific time period; obtaining a basic passenger demand corresponding to the geographical area at the specific time period; computing at least one first type predicted demands according to the plurality of affecting factors and the basic passenger demand; selecting at least one important affecting factor from the plurality of affecting factors, and computing at least one second type of predicted demands according to the at least one important affecting factor; and computing a combined predicted demand according to the first type predicted demands and the second type predicted demands; and  Page 23 of 27a terminal device, configured to receive the combined predicted demand.

The bolded abstract idea limitations cover concepts performed in the human mind including observation, evaluation, judgement and opinion.  
The bolded abstract idea limitations also cover mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Other than reciting cloud device, storage unit, processing unit, nothing in the claim element precludes the step from being performed in the human mind.  Additionally, the mere nominal recitation of a storage unit and processing unit does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process. The claims also recite various mathematical relationships, thus the claims recite mathematical concepts.
The dependent claims also recite the abstract idea such as claim 2 using historical demand, claim 3 plurality of factors, claims 4, 5 specific values and significance, claims 6, 7, 8 using weightings and claim 9 predicted demand formula.

Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A passenger demand prediction system, configured to predict a passenger demand of a geographical area at a specific time period, the passenger demand prediction system comprising: 
a cloud device, comprising: a processing unit; a storage unit, configured to store a program code, wherein the program code is configured to instruct the processing unit to execute the following steps: obtaining a plurality of measurements corresponding to a plurality of affecting factors, wherein the plurality of affecting factors are factors affecting the passenger demand of the geographical area at the specific time period; obtaining a basic passenger demand corresponding to the geographical area at the specific time period; computing at least one first type predicted demands according to the plurality of affecting factors and the basic passenger demand; selecting at least one important affecting factor from the plurality of affecting factors, and computing at least one second type of predicted demands according to the at least one important affecting factor; and computing a combined predicted demand according to the first type predicted demands and the second type predicted demands; and  Page 23 of 27a terminal device, configured to receive the combined predicted demand.

The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements include cloud device, storage unit, processing unit and are no more than mere instructions to apply the exception using computer components.  The dependent claims 2-9 merely further narrow the abstract idea and the additional elements in the dependent claims are generally linking the use of the judicial exception to a particular technological environment or field of use.
[Step 2A = Yes, the claim is directed to the abstract idea]


Step 2B: Claims 1-18 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as cloud device, storage unit, processing unit (see original specification paragraphs [0006]). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.  
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	
	








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah et al, US20180211541A1 hereinafter Rakah  in view of John et al, US20070016467A1, hereinafter John:
As per independent claim 1, 
Rakah discloses A passenger demand prediction method, configured to predict a passenger demand of a geographical area at a specific time period, the passenger demand prediction method comprising: 
obtaining a plurality of measurements corresponding to a plurality of affecting factors, wherein the plurality of affecting factors are factors affecting the passenger demand of the geographical area at the specific time period; ([0324], [0207] “ridesharing management system 100 may collect a large volume of information over time related to the demand for ridesharing vehicles in geographical areas at particular times, places, etc.” “store and/or retrieve information (e.g., information used to perform any of the predictions described above, weather information, traffic information, one or more maps, or the like).”)
obtaining a basic passenger demand corresponding to the geographical area at the specific time period; ([0012], [0324] “memory configured to store historical data associated with 
computing at least one first type predicted demands according to the plurality of affecting factors and the basic passenger demand; ([0013], [0325] “storing historical data associated with past demand for ridesharing vehicles in a geographical area and using the historical data to predict imminent demand of ridesharing requests including predicting general zones” “collecting and processing historical data to make predictions of future demand in general zones of a geographical area.”)
[…] at least one important affecting factor from the plurality of affecting factors, and computing at least one second type of predicted demands according to the at least one important affecting factor; ([0406] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.”)
Rakah does not explicitly disclose “selecting at least one important affecting factor[…]” “and computing a combined predicted demand according to the first type predicted demands and the second type predicted demands” as stated in the claim. (underlined emphasis on aspects not taught)John however, in analogous art of demand forecasts discloses 
selecting at least one important affecting factor[…] ([0022], [0075] “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.” “a user may change conditions by selecting from a menu of previously used conditions or by creating new conditions (for which existing key figures and parameters permit evaluation).”)
and computing a combined predicted demand according to the first type predicted demands and the second type predicted demands ([0006], [0020] “Demand data is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, 
Rakah discloses
obtaining a historical demand in the geographical area corresponding to a plurality of time periods according to an original data; and computing a statistic of the historical demand to obtain the basic passenger demand ([0328], [0329] “historical information that may be used to analyze, estimate, or determine past demand for ridesharing vehicles, such as data collected about pick-up locations, days, times, etc.” “the historical data may include an average or median number of rides requested when a concert, play, etc. ends at a given venue on a weekend night.”)


Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, 
Rakah discloses 
computing a plurality of variations of the passenger demand resulted from the plurality of affecting factors; ([0406], [0387] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.” “imminent demand may be predicted near library 1910 due to a reading group ending soon.”)
[…] at least one significant affecting factor from the plurality of affecting factors according to the plurality of variations, wherein at least one variation corresponding to the at least one significant affecting factor among the plurality of variations is greater than a first specific value; ([0406] “when ridesharing management system 100 determines that the number of passengers currently riding ridesharing vehicle 2150 is greater than two”)
and computing the first type predicted demands according to the at least one significant affecting factor and the basic passenger demand; ([0406], [0325] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.” “collecting and processing historical data to make predictions of future demand in general zones of a geographical area.”)
Rakah does not explicitly disclose “selecting at least one significant affecting factor […]” as stated in the claim. (underlined emphasis on aspects not taught)John however, in analogous art of demand forecasts discloses 
selecting at least one important affecting factor[…] ([0022], [0075] “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.” “a user may change conditions by selecting from 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.


As per independent claim 10, 
Rakah discloses A passenger demand prediction system, configured to predict a passenger demand of a geographical area at a specific time period, the passenger demand prediction system comprising: a cloud device, comprising: 
a processing unit; a storage unit, configured to store a program code, wherein the program code is configured to instruct the processing unit to execute the following steps; ([0005] “and at least one processor configured to receive information from the communications interface, access the memory. The at least one processor may be further configured to”)
obtaining a plurality of measurements corresponding to a plurality of affecting factors, wherein the plurality of affecting factors are factors affecting the passenger demand of the geographical area at the specific time period; ([0324], [0207] “ridesharing management 
obtaining a basic passenger demand corresponding to the geographical area at the specific time period; ([0012], [0324] “memory configured to store historical data associated with past demand for ridesharing vehicles in a geographical area” “related to the demand for ridesharing vehicles in geographical areas at particular times, places, etc.”)
computing at least one first type predicted demands according to the plurality of affecting factors and the basic passenger demand; ([0013], [0325] “storing historical data associated with past demand for ridesharing vehicles in a geographical area and using the historical data to predict imminent demand of ridesharing requests including predicting general zones” “collecting and processing historical data to make predictions of future demand in general zones of a geographical area.”)
[…] at least one important affecting factor from the plurality of affecting factors, and computing at least one second type of predicted demands according to the at least one important affecting factor; ([0406] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.”)
Rakah does not explicitly disclose “selecting at least one important affecting factor[…]” “and computing a combined predicted demand according to the first type predicted demands and the second type predicted demands
selecting at least one important affecting factor[…] ([0022], [0075] “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.” “a user may change conditions by selecting from a menu of previously used conditions or by creating new conditions (for which existing key figures and parameters permit evaluation).”)
and computing a combined predicted demand according to the first type predicted demands and the second type predicted demands ([0006], [0020] “Demand data is extracted from each of the demand forecast streams. The extracted data is combined based on one or more criteria to yield a single resultant demand data set.” “may perform a periodic forecasting run which creates a time series data stream of forecast data for each characteristic combination corresponding to future time intervals of a defined value”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.

Claim 11 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 11, 
Rakah discloses
obtaining a historical demand in the geographical area corresponding to a plurality of time periods according to an original data; and computing a statistic of the historical demand to obtain the basic passenger demand ([0328], [0329] “historical information that may be used to analyze, estimate, or determine past demand for ridesharing vehicles, such as data collected about pick-up locations, days, times, etc.” “the historical data may include an average or median number of rides requested when a concert, play, etc. ends at a given venue on a weekend night.”)


Claim 12 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 12, 
Rakah discloses 
computing a plurality of variations of the passenger demand resulted from the plurality of affecting factors; ([0406], [0387] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.” “imminent demand may be predicted near library 1910 due to a reading group ending soon.”)
[…] at least one significant affecting factor from the plurality of affecting factors according to the plurality of variations, wherein at least one variation corresponding to the at least one significant affecting factor among the plurality of variations is greater than a first specific value; ([0406] “when ridesharing management system 100 determines that the number of passengers currently riding ridesharing vehicle 2150 is greater than two”)
and computing the first type predicted demands according to the at least one significant affecting factor and the basic passenger demand; ([0406], [0325] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.” 
Rakah does not explicitly disclose “selecting at least one significant affecting factor […]” as stated in the claim. (underlined emphasis on aspects not taught)John however, in analogous art of demand forecasts discloses 
selecting at least one important affecting factor[…] ([0022], [0075] “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.” “a user may change conditions by selecting from a menu of previously used conditions or by creating new conditions (for which existing key figures and parameters permit evaluation).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.


Claims 4, 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah/JohnChan et al, US20110191282A1 hereinafter Chan:
Claim 4 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 4, 
Rakah discloses 
[…] of the plurality of affecting factors on the passenger demand; […] corresponding to a first affecting factor within the plurality of affecting factors is […] of the first affecting factor as an important affecting factor; ([0406] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.”)
Rakah does not explicitly disclose “computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value, selection of the first affecting factor as an important affecting factor” as stated in the claim. (underlined emphasis on aspects not taught)John however, in analogous art of demand forecasts discloses 
selecting […] ([0022], [0075] “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.” “a user may change conditions by selecting from a menu of previously used conditions or by creating new conditions (for which existing key figures and parameters permit evaluation).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value […]” as stated in the claim. (underlined emphasis on aspects not taught)Chan however, in analogous art of significance of test of statistics discloses 
computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value […] ([0030], [0092] “the statistical significance engine 104 analyzes the test statistics for the desired actions 110 and the placebo actions 111 to determine the statistical significance of the test statistic for each desired action.” “If the result of the comparison is a probability score, the process 400 can use the false alarm probability α as the threshold…If the test statistic for the desired action falls into a percentile that is greater than 1-α,”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Chan with the motivation to know the effect of factors (Chan [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chan, the results of the combination were predictable.


Claim 5 is dependent on claim 4 which is rejected as indicated above. As per dependent claim 5, 
Rakah/John does not explicitly disclose “wherein a significance within the plurality of significances is between 0 and 1.” as stated in the claim. 
Chan however, in analogous art of significance of test of statistics discloses 
wherein a significance within the plurality of significances is between 0 and 1  (“[0008] noting probability score (between 0 and 1) “wherein the probability score estimates the probability that a test statistic randomly selected from a population corresponding to the test statistics for the placebo actions is greater than or equal to the test statistic for the desired action.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Chan with the motivation to know the effect of factors (Chan [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chan, the results of the combination were predictable.


Claim 13 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 13, 
Rakah discloses 
[…] of the plurality of affecting factors on the passenger demand; […] corresponding to a first affecting factor within the plurality of affecting factors is […] of the first affecting factor as an important affecting factor; ([0406] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.”)
Rakah does not explicitly disclose “computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value, selection of the first affecting factor as an important affecting factor” as stated in the claim. (underlined emphasis on aspects not taught)John however, in analogous art of demand forecasts discloses 
selecting […] ([0022], [0075] “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.” “a user may change conditions by selecting from a menu of previously used conditions or by creating new conditions (for which existing key figures and parameters permit evaluation).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value […]” as stated in the claim. (underlined emphasis on aspects not taught)Chan however, in analogous art of significance of test of statistics discloses 
computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value […] ([0030], [0092] “the statistical significance engine 104 analyzes the test statistics for the desired actions 110 and the placebo actions 111 to determine the statistical significance of the test statistic for each desired action.” “If the result of the comparison is a probability score, the process 400 can use the false alarm probability α as the threshold…If the test statistic for the desired action falls into a percentile that is greater than 1-α,”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Chan with the motivation to know the effect of factors (Chan [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chan, the results of the combination were predictable.

Claim 14 is dependent on claim 13 which is rejected as indicated above. As per dependent claim 14, 
Rakah/John does not explicitly disclose “wherein a significance within the plurality of significances is between 0 and 1.” as stated in the claim. 
Chan however, in analogous art of significance of test of statistics discloses 
wherein a significance within the plurality of significances is between 0 and 1  (“[0008] noting probability score (between 0 and 1) “wherein the probability score estimates the probability that a test statistic randomly selected from a population corresponding to the test statistics for the placebo actions is greater than or equal to the test statistic for the desired action.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Chan with the motivation to know the effect of factors (Chan [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chan, the results of the combination were predictable.



Claims 6, 7, 8, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah/JohnKaplan, US20100185493A1 
Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, 
Rakah does not explicitly disclose the limitation,John however, in analogous art of demand forecasts discloses 
computing first type preallocated errors corresponding to the first type predicted demands; computing second type preallocated errors corresponding to the second type predicted demands (claim 2, [0018] “calculating an error measurement for the first and the second demand data” “This analysis may include generation of error statistics, such as absolute percentage error (APE) or weighted absolute percentage error (WAPE).”)
computing first type weightings corresponding to the first type predicted demands and second type weightings corresponding to the second type predicted demands according to the first type preallocated errors and the second type preallocated errors; ([0019], [0064] “may include applying a weighting factor to the value from each demand stream and summing the value to find a single value” “all key figures of data stream RR could be weighted with 30% and all key figures of data stream DP could be weighted with 70%.”)
and computing the combined predicted demand according to the first type predicted demands, the second type predicted demands, the first type weightings and the second type weightings ([0019], claim 4 “any possible rules and manners in which the data from the two streams may be combined. This may include straight selection of the value from one or the other stream based on various criteria including, for example, the error statistics previously calculated, or may include applying a weighting factor to the value from each demand stream and summing the value to find a single value for each relevant time interval” “applying a first weighting factor to the first demand data to obtain a first weighted demand data; applying a second weighting factor to the second demand data to 
wherein the first type weightings […], and the second type weightings […] (Claim 15 “select the demand data from the forecast demand data stream having a least error as part of the resultant demand data set.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
Rakah/John does not explicitly disclose “wherein the first type weightings decrease as the first type preallocated errors increase, and the second type weightings decrease as the second type preallocated errors increase” as stated in the claim. (underlined emphasis on aspects not taught)Kaplan however, in analogous art of forecasting future values discloses 
computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value […] ([0046] “If the individual has a low error, relative to the group error, then the weight give to that individual's prediction is large; and if the individual has high error relative to the group, than the weight given to that individual is small.”)

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kaplan, the results of the combination were predictable.

Claim 7 is dependent on claim 6 which is rejected as indicated above. As per dependent claim 7, 
Rakah does not explicitly disclose the limitation,John however, in analogous art of demand forecasts discloses 
computing a first weight within the first type weightings, wherein the first weight […] to a first preallocated error corresponding to the first weight among the first type preallocated errors;  and computing a second weight within the second type weightings, wherein the second weight is […] to a second preallocated error corresponding to the second weight among the second type preallocated errors ([0019], claim 4 “any possible rules and manners in which the data from the two streams may be combined. This may include straight selection of the value from one or the other stream based on various criteria including, for example, the error statistics previously calculated, or may include applying a weighting factor to the value from each demand stream and summing the value to find a single value for each relevant time interval” “applying a first weighting factor to the first 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
Rakah/John does not explicitly disclose “[…]is inversely proportional […]” as stated in the claim. (underlined emphasis on aspects not taught)Kaplan however, in analogous art of forecasting future values discloses 
[…]is inversely proportional […] ([0046] “If the individual has a low error, relative to the group error, then the weight give to that individual's prediction is large; and if the individual has high error relative to the group, than the weight given to that individual is small.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Kaplan with the motivation to make predictions with accuracy (Kaplan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same 


Claim 8 is dependent on claim 6 which is rejected as indicated above. As per dependent claim 8, 
Rakah does not explicitly disclose the limitationJohn however, in analogous art of demand forecasts discloses 
obtaining a third specific value; determining whether the first type preallocated errors and the second type preallocated errors are greater than the third specific value, and generating a determining result; and computing the first type weightings and the second type weightings according to the determining result ([0027], claim 2, [0018], [0067] “lag to trigger demand combination is set for a characteristic combination if the deviation for least one of the data streams is greater than or equal to the threshold value. In this example, if the threshold was 5% this RR comparison would trigger a combination run.”“calculating an error measurement for the first and the second demand data” “This analysis may include generation of error statistics, such as absolute percentage error (APE) or weighted absolute percentage error (WAPE).” “If it is not above the threshold, copy for the adjacent intervals marked as large discrepancy the values of the total key figure of the data source that has the lower WAPE value for the first interval of the series of adjacent intervals marked as large discrepancy.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John/Kaplan with these 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.


Claim 15 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 15, 
Rakah does not explicitly disclose the limitation,John however, in analogous art of demand forecasts discloses 
computing first type preallocated errors corresponding to the first type predicted demands; computing second type preallocated errors corresponding to the second type predicted demands (claim 2, [0018] “calculating an error measurement for the first and the second demand data” “This analysis may include generation of error statistics, such as absolute percentage error (APE) or weighted absolute percentage error (WAPE).”)
computing first type weightings corresponding to the first type predicted demands and second type weightings corresponding to the second type predicted demands according to the first type preallocated errors and the second type preallocated errors;
and computing the combined predicted demand according to the first type predicted demands, the second type predicted demands, the first type weightings and the second type weightings ([0019], claim 4 “any possible rules and manners in which the data from the two streams may be combined. This may include straight selection of the value from one or the other stream based on various criteria including, for example, the error statistics previously calculated, or may include applying a weighting factor to the value from each demand stream and summing the value to find a single value for each relevant time interval” “applying a first weighting factor to the first demand data to obtain a first weighted demand data; applying a second weighting factor to the second demand data to obtain a second weighted demand data; and summing the first weighted demand data with the second weighted demand data”)
wherein the first type weightings […], and the second type weightings […] (Claim 15 “select the demand data from the forecast demand data stream having a least error as part of the resultant demand data set.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
Rakah/John does not explicitly disclose “wherein the first type weightings decrease as the first type preallocated errors increase, and the second type weightings decrease as the second type preallocated errors increase” as stated in the claim. (underlined emphasis on aspects not taught)Kaplan however, in analogous art of forecasting future values discloses 
computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value […] ([0046] “If the individual has a low error, relative to the group error, then the weight give to that individual's prediction is large; and if the individual has high error relative to the group, than the weight given to that individual is small.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Kaplan with the motivation to make predictions with accuracy (Kaplan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kaplan, the results of the combination were predictable.


Claim 16 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 16, 
Rakah does not explicitly disclose the limitation,John however, in analogous art of demand forecasts discloses 
computing a first weight within the first type weightings, wherein the first weight […] to a first preallocated error corresponding to the first weight among the first type preallocated errors;  and computing a second weight within the second type weightings, wherein the second weight is […] to a second preallocated error corresponding to the second weight among the second type preallocated errors ([0019], claim 4 “any possible rules and manners in which the data from the two streams may be combined. This may include straight selection of the value from one or the other stream based on various criteria including, for example, the error statistics previously calculated, or may include applying a weighting factor to the value from each demand stream and summing the value to find a single value for each relevant time interval” “applying a first weighting factor to the first demand data to obtain a first weighted demand data; applying a second weighting factor to the second demand data to obtain a second weighted demand data; and summing the first weighted demand data with the second weighted demand data”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
Rakah/John does not explicitly disclose “[…]is inversely proportional […]” as stated in the claim. (underlined emphasis on aspects not taught)Kaplan however, in analogous art of forecasting future values discloses 
[…]is inversely proportional […] ([0046] “If the individual has a low error, relative to the group error, then the weight give to that individual's prediction is large; and if the individual has high error relative to the group, than the weight given to that individual is small.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Kaplan with the motivation to make predictions with accuracy (Kaplan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kaplan, the results of the combination were predictable.


Claim 17 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 17, 
Rakah does not explicitly disclose the limitationJohn however, in analogous art of demand forecasts discloses 
obtaining a third specific value; determining whether the first type preallocated errors and the second type preallocated errors are greater than the third specific value, and generating a determining result; and computing the first type weightings and the second type weightings according to the determining result ([0027], claim 2, [0018], [0067] “lag to trigger demand combination is set for a characteristic combination if the deviation for least 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John/Kaplan with these aforementioned teachings of John with the motivation to have better demand accuracies (John [0005], [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.



Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah/John/KaplanBeyabani, US20100058401A1 hereinafter Beyabani:
Claim 9 is dependent on claim 6 which is rejected as indicated above. As per dependent claim 9, 
Rakah discloses 
computing the combined predicted demand […] ([0406], [0325] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.” “collecting and processing historical data to make predictions of future demand in general zones of a geographical area.”)
Rakah/John/Kaplan does not explicitly disclose “[…] as Σj=1 Rw1jP1j+Σv=1 Nw2vP2v; wherein W11-WIR1R represents the first type weightings, w21-w2N represents the second type weightings, P11-P1R represents the first type predicted demands, and P21-P2N represents the second type predicted demands.  ” as stated in the claim. (underlined emphasis on aspects not taught)Beyabani however, in analogous art of factors for usage discloses 
[…] as Σj=1 Rw1jP1j+Σv=1 Nw2vP2v; wherein W11-WIR1R represents the first type weightings, w21-w2N represents the second type weightings, P11-P1R represents the first type predicted demands, and P21-P2N represents the second type predicted demands.   ([0029] “may multiply the weights by the values associated with the criteria, and may add the results together to obtain the cost factor, as set forth according to the following equation:”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John/Kaplan with these aforementioned teachings of Beyabani with the motivation to know which factors to include (Beyabani [0031]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, 

Claim 18 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 18, 
Rakah discloses 
computing the combined predicted demand […] ([0406], [0325] “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.” “collecting and processing historical data to make predictions of future demand in general zones of a geographical area.”)
Rakah/John/Kaplan does not explicitly disclose “[…] as Σj=1 Rw1jP1j+Σv=1 Nw2vP2v; wherein W11-WIR1R represents the first type weightings, w21-w2N represents the second type weightings, P11-P1R represents the first type predicted demands, and P21-P2N represents the second type predicted demands.  ” as stated in the claim. (underlined emphasis on aspects not taught)Beyabani however, in analogous art of factors for usage discloses 
[…] as Σj=1 Rw1jP1j+Σv=1 Nw2vP2v; wherein W11-WIR1R represents the first type weightings, w21-w2N represents the second type weightings, P11-P1R represents the first type predicted demands, and P21-P2N represents the second type predicted demands.   ([0029] “may multiply the weights by the values associated with the criteria, and may add the results together to obtain the cost factor, as set forth according to the following equation:”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John/Kaplan with these 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Beyabani, the results of the combination were predictable.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         

	March 14, 2021